EXHIBIT 10.6


INTELLECTUAL PROPERTY ASSIGNMENT


THIS INTELLECTUAL PROPERTY ASSIGNMENT (“Assignment”) is made and entered into as
of July 19, 2010 (the “Effective Date”), by and between GlobalOptions Group,
Inc., a Delaware corporation, GlobalOptions, Inc, a Delaware corporation
(together, the “Assignor”) and GlobalOptions Services, Inc., a Delaware
corporation (“Assignee”).


WHEREAS, Assignor and Assignee have entered into that certain Asset Purchase
Agreement, dated as of June 11, 2010 (the “APA”), pursuant to which Assignor has
agreed, inter alia, to assign to Assignee certain Intellectual Property (as
defined below); and


WHEREAS, Assignee wishes to acquire, and Assignor wishes to assign to Assignee,
all of Assignor’s right, title and interest in and to the Intellectual Property.


NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements set forth in this Assignment and in the
APA, the parties agree as follows:


1.           Subject to the terms and conditions of the APA and this Assignment,
Assignor hereby sells, transfers, assigns, conveys and delivers to Assignee, its
successors and assigns all right, title and interest in and to all of the
intellectual property set forth on Schedule A attached hereto (collectively, the
“Intellectual Property”) throughout the world and all Letters Patent,
trademarks, and copyrights, if any, that are or may be granted thereon or
embodied therein, and any and all applications, registrations, renewals and
extensions of any of the Intellectual Property, together with the goodwill
associated with and/or symbolized by the Intellectual Property and all common
law rights in and to the Intellectual Property and the right to obtain future
registrations thereof, and all rights, claims and privileges pertaining to the
Intellectual Property, including, without limitation, all proceeds thereof and
all causes of action, claims and demands and other rights for, or arising from
the Intellectual Property, including, without limitation, the right to prosecute
and maintain registrations and applications for the Intellectual Property and
the right to sue and recover damages for past, present and future infringement
of the Intellectual Property in the United States and in any country or
countries foreign to the United States.
 
2.           Assignor also assigns to Assignee, its successors and assigns all
of Assignor’s rights and obligations under License Agreement by and between
GlobalOptions, Inc. and Witt Group Holdings, LLC, Exhibit G to the Asset
Purchase Agreement, dated May 13, 2010, by and among GlobalOptions Group, Inc.,
GlobalOptions, Inc. and Witt Group Holdings, LLC, an approved form of which is
attached as Schedule B, pertaining to the Intellectual Property (the “License
Agreement”), and should the License Agreement be approved and finalized,
Assignee hereby accepts such assignment and Assignor’s obligations thereunder.
 
3.           Assignor agrees to and shall, without further consideration,
execute and deliver, at the request of Assignee from time to time, all papers,
instruments and assignments, and perform any other reasonable acts Assignee may
require from time to time to effect fully this Assignment and vest in Assignee
all of Assignor’s right, title and interest in and to the Intellectual Property,
including, without limitation, all documents necessary to record in the name of
Assignee the assignment of the Intellectual Property with the United States
Patent and Trademark Office and the United States Copyright Office (as
applicable) and, with respect to any foreign rights included in or that may be
applicable to the Intellectual Property, with any other applicable foreign or
international office or registrar.
 
4.           This Assignment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
 
5.           This Assignment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
6.           To the extent any provision herein is inconsistent with the APA,
the provisions of this Assignment shall control.


[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
signed and executed by the undersigned officers thereunto duly authorized this
19th day of July, 2010.


GLOBALOPTIONS GROUP, INC.
 
GLOBALOPTIONS SERVICES, INC.
         
By:
/s/ Harvey W. Schiller, Ph.D.
 
By:
/s/ Frank Pinder
         
Name:
Harvey W. Schiller, Ph.D.
 
Name:
Frank Pinder
         
Title:
Chief Executive Officer
 
Title:
President and Chief Executive Officer
         
GLOBALOPTIONS, INC.
               
By:
/s/ Harvey W. Schiller, Ph.D.
               
Name:
Harvey W. Schiller, Ph.D.
               
Title:
Chief Executive Officer
     



State of   District of Columbia                          
City of  Washington     


This   15th  day of July, 2010, _Harvey Schiller_ personally came before me,
 John Pate Felts  , a Notary Public for said County and State, who being by me
duly sworn, says that he is _CEO_ of GlobalOptions Group, Inc., a Delaware
corporation, and that said writing was signed and sealed by him on behalf of
said corporation by its authority duly given.  The said _Harvey Schiller, CEO_
acknowledged the said writing to be the free act and deed of the corporation.


WITNESS my hand and notarial seal.
  /s/ John Pate Felts   
Notary Public
My Commission Expires:
  10/14/2014    
[SEAL]


State of   District of Columbia                          
City of  Washington     


This   15th  day of July, 2010, _Harvey Schiller_ personally came before me,
 John Pate Felts  , a Notary Public for said County and State, who being by me
duly sworn, says that he is _CEO_ of GlobalOptions Group, Inc., a Delaware
corporation, and that said writing was signed and sealed by him on behalf of
said corporation by its authority duly given.  The said _Harvey Schiller, CEO_
acknowledged the said writing to be the free act and deed of the corporation.


WITNESS my hand and notarial seal.
  /s/ John Pate Felts   
Notary Public
My Commission Expires:
  10/14/2014    
[SEAL]

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
All right title and interest in all trademarks, copyrights, trade secrets
and  patents to the GlobalTrak Software and Code GlobalTrak and related
ColdFusion code Standard '7.0, 8.0 subject to GlobalTrak license granted to Witt
Group, Inc., a form of which is attached hereto to Schedule B.
 
All right title and interest in all trademarks, copyrights, trade secrets and
patents to the Secure Source Forensics IT software.
 
Domain Names


SECURESOURCE.COM
SECURESOURCE.NET
ARGSIU.COM
ASCSIU.COM
BNSFSIU.COM
CBRWEB.COM
CCMSIFIRE.COM
CONSURV.COM
CPRSIU.COM
DRCLAIMSINVESTIGATION.COM
FACTICON.COM
GBSIU.COM
GLOBALFSIU.COM
GLOBALFSIU.NET
GLOBALFSIU.ORG
GLOBALSIU.COM
GLOBALSIU.NET
GLOBALSIU.ORG
GOGLOBALTRAK.COM
GOGLOBALTRAK.NET
GOREPORTING.COM
HYPERIONRISK.COM
KCSRSIU.COM
MIDSIU.COM
MYGLOBALTRAK.COM
MYGLOBALTRAK.NET
NARISKINVESTIGATION.COM
PATHFINDERSIU.COM
RTWSIU.COM
WORKFIRSTSIU.COM
 
Trademarks and Tradenames
 
Executive Forum
GlobalTrak


REGISTRATION:
 
TRADEMARK
 
REGISTRATION NO.
 
INTERNATIONAL CLASS
 
COUNTRY
GLOBALTRAK
  
3483323
  
042
  
United States


 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
License Agreement by and between GlobalOptions, Inc. and Witt Group Holdings,
LLC

 
 

--------------------------------------------------------------------------------

 